CONSOLIDATED STATEMENTS OF FINANCIAL POSITION [UNAUDITED] January 31 October 31 (millions of U.S. dollars) 2010 2009 ASSETS Current assets Cash and cash equivalents $ 871 $ 298 Accounts receivable 64 45 Notes receivable (Note 4) 16 16 Inventories (Note 5) 29 28 Income taxes recoverable 21 2 Current portion of deferred tax assets 8 16 Other current assets (Note 6) 20 13 Assets of discontinued operations (Note 3) 127 941 Total current assets 1,156 1,359 Property, plant and equipment, net 126 131 Deferred tax assets 53 39 Long-term investments (Note 7) 6 6 Other long-term assets (Note 8) 111 91 Total assets $ 1,452 $ 1,626 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable $ 21 $ 26 Accrued liabilities (Note 9) 172 82 Current portion of deferred revenue 7 5 Current portion of long-term debt (Note 10) 203 30 Liabilities of discontinued operations (Note 3) 92 209 Total current liabilities 495 352 Long-term debt (Note 10) 40 237 Deferred revenue 14 14 Other long-term liabilities 29 29 Total liabilities 578 632 Shareholders’ equity Common shares at par - Authorized shares: unlimited; Issued and outstanding shares: 120,137,229 and 120,137,229 as of January 31, 2010 and October 31, 2009, respectively (Note 12) 489 489 Additional paid-in capital 82 79 Retained earnings 23 166 Accumulated other comprehensive income 280 260 Total shareholders’ equity 874 994 Total liabilities and shareholders’ equity $ 1,452 $ 1,626 Commitments and contingencies (Note The accompanying notes form an integral part of these consolidated financial statements. CONSOLIDATED STATEMENTS OF OPERATIONS [UNAUDITED] Three months ended January 31 (millions of U.S. dollars, except per share amounts) 2010 2009 Revenues $ 46 $ 66 Costs and expenses Direct cost of revenues 28 33 Selling, general and administration 21 20 Research and development 1 1 Depreciation and amortization 7 5 Restructuring charges (Note 14) 33 - Change in fair value of embedded derivatives (2) 5 Other expenses, net (Note 15) 1 1 Total costs and expenses 89 65 Operating (loss) income from continuing operations (43) 1 Interest expense (1) (1) Interest income 1 3 (Loss) income from continuing operations before income taxes (43) 3 Income tax expense (recovery) (Note 16) - current (26) 12 - deferred 26 (12) - - (Loss) income from continuing operations (43) 3 Loss from discontinued operations, net of income taxes (Note 3) (100) (1) Net (loss) income $ (143) $ 2 Basic and diluted (loss) earnings per share (Note 11) - from continuing operations $ (0.36) $ 0.03 - from discontinued operations (0.83) (0.01) Basic and diluted (loss) earnings per share $ (1.19) $ 0.02 The accompanying notes form an integral part of these consolidated financial statements. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) [UNAUDITED] Three months ended January 31 (millions of U.S. dollars) 2010 2009 Net (loss) income $ (143) $ 2 Foreign currency translation 41 (11) Unrealized gain on net investment hedge, net of tax of $nil and $nil, respectively 2 - Reclassification of realized gain on net investment hedge, net of tax of $17 and $nil, respectively (23) - Unrealized loss on available-for-sale assets, net of tax of $nil and $nil, respectively - (1) Unrealized gain on derivatives designated as cash flow hedges, net of tax of $nil and $1, respectively - 2 Other comprehensive income (loss) 20 (10) Comprehensive loss $ (123) $ (8) The accompanying notes form an integral part of these consolidated financial statements. CONSOLIDATED STATEMENTS OF CASH FLOWS [UNAUDITED] Three months ended January 31 (millions of U.S. dollars) 2010 2009 Operating activities Net (loss) income $ (143) $ 2 Loss from discontinued operations, net of income taxes (100) (1) (Loss) income from continuing operations (43) 3 Adjustments to reconcile net (loss) income to cash provided by (used in) operating activities relating to continuing operations (Note 17) Items not affecting current cash flows 42 (1) Changes in operating assets and liabilities 18 11 Cash provided by operating activities of continuing operations 17 13 Cash (used in) provided by operating activities of discontinued operations (30) 25 Cash (used in) provided by operating activities (13) 38 Investing activities Purchases of property, plant and equipment (2) (1) (Increase) decreasein restricted cash (Note 8) (19) 8 Cash (used in) provided by investing activities of continuing operations (21) 7 Cash provided by (used in) investing activities of discontinued operations 628 (3) Cash provided by investing activities 607 4 Financing activities Repayment of long-term debt (23) (6) Cash used in financing activities of continuing operations (23) (6) Cash used in financing activities of discontinued operations - - Cash used in financing activities (23) (6) Effect of foreign exchange rate changes on cash and cash equivalents 2 (4) Net increase in cash and cash equivalents during the period 573 32 Cash and cash equivalents, beginning of period 298 117 Cash and cash equivalents, end of period $ 871 $ 149 The accompanying notes form an integral part of these consolidated financial statements. Notes to Consolidated Financial Statements [All amounts in millions of U.S. dollars, except where noted] [Unaudited] 1. Basis of presentation These unaudited consolidated financial statements of MDS Inc. (MDS or the Company) have been prepared in accordance with United States (U.S.) generally accepted accounting principles (GAAP) and follow the same accounting policies and methods of application disclosed in the Company’s 2009 audited annual consolidated financial statements for the year ended October 31, 2009, except as described in Note 2. These consolidated financial statements should be read in conjunction with the Company’s audited annual consolidated financial statements for the year ended October 31, 2009. 2. Changes in significant accounting policies and recent accounting pronouncements (a)Significant accounting policies On February 24, 2010, the Financial Accounting Standards Board (FASB) issued
